United States Court of Appeals
                      For the First Circuit


Nos. 10-1629; 10-1630; 10-1633; 10-1634; 10-1635; 10-1636; 10-1954;
10-1955

    STATE OF NEW YORK; COMMONWEALTH OF MASSACHUSETTS; STATE OF
  CALIFORNIA; STATE OF ILLINOIS; STATE OF INDIANA; STATE OF NEW
   MEXICO EX REL. KASSIE WESTMORELAND; STATE OF GEORGIA EX REL.
                       KASSIE WESTMORELAND,

                     Plaintiffs, Appellants,

  UNITED STATES EX REL. KASSIE WESTMORELAND; STATE OF DELAWARE;
 STATE OF FLORIDA; STATE OF HAWAII; STATE OF LOUISIANA; STATE OF
   MICHIGAN; STATE OF NEVADA; STATE OF NEW HAMPSHIRE; STATE OF
TENNESSEE; STATE OF TEXAS; COMMONWEALTH OF VIRGINIA; DISTRICT OF
                            COLUMBIA,

                           Plaintiffs,

                                v.

  AMGEN INC.; ASD HEALTHCARE; INTERNATIONAL NEPHROLOGY NETWORK,
renamed INTEGRATED NEPHROLOGY NETWORK, d/b/a Dialysis Purchasing
                         Alliance, Inc.,

                      Defendants, Appellees,

AMERISOURCEBERGEN SPECIALTY GROUP; AMERISOURCEBERGEN CORPORATION;
 IMMUNEX CORPORATION; MEDSCAPE, LLC; WEBMD HEALTH CORP.; WYETH;
                      WYETH PHARMACEUTICALS,

                           Defendants.


                           ERRATA SHEET

     The opinion of this Court issued on July 22, 2011, is amended
as follows:

     On page 10, line 15, both instances of "§§" are deleted and
replaced with "§".

     On page 10, line 16, "§§" is deleted and replaced with "§".
     On page 10, line 17, "ch. 12, §§ 5B(1)-(3)" is deleted and
replaced with "ch. 12, § 5B(1)-(3)"; and "N.M. Stat. Ann. §§ 127-
14-4(A)-(D)" is deleted and replaced with "N.M. Stat. Ann. § 27-14-
4(A)-(D)".

     On page 10, line 18, "§§" is deleted and replaced with "§".

     On page 15, line 14, "at *10" is deleted.

     On page 20, line 19, "course or conduct" is deleted and
replaced with "course of conduct".

     On page 22, line 4, a "," is inserted after "515.2(b)(5)(ii)".

     On page 24, line 20, "14,107.2(a)" is deleted and replaced
with "14107.2(a)".

     On page 24, footnote 10, line 10, "(I)" is deleted and
replaced with "(i)".

     On page 25, line 21, "§§" is deleted and replaced with "§".